[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-12071                    November 14, 2007
                           Non-Argument Calendar             THOMAS K. KAHN
                         ________________________                CLERK


                    D. C. Docket No. 07-00007-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

OSCAR ARREGUIN-AGUILAR,
a.k.a. Ermi Alejandro Pineda-Mondojano,
a.k.a. Ermi Alejundro,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                             (November 14, 2007)

Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:
       Appellant pled guilty to illegal re-entry into the United States after

deportation, in violation of 8 U.S.C. § 1326 and 6 U.S.C. §§ 202 and 557, and the

district court sentenced him to prison for 46 months. He now appeals his sentence.

       In his brief, appellant contends that the court erred in increasing his base

offense level by 16 levels – because he was deported after having been convicted

in Florida of carrying a concealed weapon – because that offense was not a crime

of violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii). He contends in addition that the

court erred in failing explicitly to address the sentencing factors of 18 U.S.C.

§ 3553(a), to find that his sentence is “not greater than necessary,” and to allow a

downward departure under U.S.S.G. § 5K3.1 because of the disparity between his

sentence and sentences given to defendants in “fast track” jurisdictions.

       We review the district court’s interpretation of the Sentencing Guidelines de

novo. United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007).1 Whether a

prior conviction is a “crime of violence” is a question of law to be determined by

interpreting the Guidelines. United States v. Glover, 431 F.3d 744, 749 (11th Cir.

2005). A line of cases from this court establishes as a matter of law that a

conviction for carrying a concealed firearm in Florida is a crime of violence under



       1
          The Government argues that plain error review is appropriate because appellant failed
to raise this issue in the district court. We need not consider the argument because we reach the
same result regardless of the applicable standard of review.

                                                2
the Guidelines. United States v. Gilbert, 138 F.3d 1371, 1372 (11th Cir. 1998)

(interpreting § 4B1.1) ; United States v. Williams, 435 F.3d 1350, 1354 (11th Cir.

2006) (same). We are bound by our prior rulings. See United States v. Steele, 147

F.3d 1316, 1317-18 (11th Cir. 1998) (en banc). In sum, the district court

committed no error in finding that appellant’s prior conviction was a crime of

violence. We turn, then, to the question of whether the court properly considered

the § 3553(a) sentencing factors – specifically, whether the court found that his

sentence was not greater than necessary – and should have allowed a downward

departure.

       It is clear from the record of the sentencing hearing that the district court

considered the § 3553(a) sentencing factors, and used language closely related to

the factor at issue when it stated, in part, that the “sentence is sufficient, and a

greater sentence is not necessary.” As for appellant’s request for a downward

departure under § 5K3.1, the district court was prohibited from considering

sentence disparities between judicial districts which have the “fast track” program

and those, like the district here, that do not. See United States v. Arevalo-Juarez,

464 F3d. 1246 (11th Cir. 2006).

       Appellant’s sentence is

       AFFIRMED.



                                             3